Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of entering a building with intent to commit a crime, in violation of section 405 of the Penal Law, reversed on the law, information dismissed and defendant discharged, upon the ground that the determination that defendant entered the premises with unlawful intent was not proved beyond a reasonable doubt. Appeal from orders dismissed. Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ., concur.